DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application contains claims directed to the following patentably distinct species:
Species I, Fig. 9A, the angle θ formed at the well edge is substantially 90˚ and the corner at the well edge is rounded with a relatively small radius of curvature r (see para. [0076] of the instant US PGPub).
Species II, Fig. 9B, the angle θ formed at the well edge is 90˚ and the corner at the well edge has a radius of curvature r as small as 10 Å (see para. [0079] of the instant US PGPub).
Species III, Fig. 9C, the angle θ formed at the well edge is greater than 90˚, the corner at the well edge has a radius of curvature r of 1-5 µm, and the well has a wide rounded edge profile with a large angle θ and a large radius of curvature (see para. [0080] of the instant US PGPub).
Species IV, Fig. 9D, the angle θ formed at the well edge is less than 90˚, the corner at the well edge has a small radius of curvature r, and the well has a reentrant well edge profile such that the bottom area is larger than the top aperture area (see para. [0081] of the instant US PGPub).
Species V, Fig. 9E, the angle θ formed at the well edge is less than 90˚ and is a sharper angle, the corner at the well edge has a very small radius of curvature r, and the well has a reentrant well edge profile and a concave profile forming a sharp angle θ (see para. [0082] of the instant US PGPub).
The species are independent or distinct because each species has mutually exclusive characteristics such as: (I) the angle θ is substantially 90˚ with a relatively small radius of curvature r, (II) the angle θ is 90˚ and the radius of curvature r is as small as 10 Å, (III) the angle θ is greater than 90˚, the radius of curvature r is 1-5 µm, and the well has a wide rounded edge profile, (IV) the angle θ is less than 90˚, the small radius of curvature r, and the well has a reentrant well edge profile such that the bottom area is larger than the top aperture area, and (V) the angle θ is less than 90˚ and is a sharper angle, the very small radius of curvature r, and the well has a reentrant well edge profile and a concave profile forming a sharp angle θ. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claim 1 is generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
During a telephone conversation with Winston Chu on August 31, 2022 a provisional election was made without traverse to prosecute the invention of Species I, claims 1, 5-6, 8-10, and 13.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 2-4, 7, 11-12, and 14-22 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Status of the Claims
	Claims 1-22 are pending in the application. Claims 2-4, 7, 11-12, and 14-22 are withdrawn, and claims 1, 5-6, 8-10, and 13 are being examined herein.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claim 10 is objected to because of the following informalities:  claim 10 should be numbered as “10”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “substantially” in claims 5-6 is a relative term which renders the claim indefinite. The term “substantially 90˚” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The instant specification at para. [0078]-[0081] describes figures having angles θ greater than 90˚ or less than 90˚. It is unclear whether the claim limitation “substantially 90˚” includes angles θ greater than 90˚ or less than 90˚ as described in para. [0078]-[0081] of the instant specification.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of each of U.S. Patent No. 10,174,371 B2, U.S. Patent No. 10,809,243 B2, and U.S. Patent No. 11,098,354 B2 (all hereinafter “Foster”) in view of Davis et al. (US 2015/0153302 A1). Claim 1 of each Foster reference requires all of the limitations of instant claim 1 except for a substrate. However, Davis teaches a biochip comprising a nanopore (Fig. 20, para. [0004], [0039], [0103]) like that of each Foster. Davis teaches that the biochip comprises a semiconductor substrate at its base, and has the conducting layer, the electrode layer, and the silicon dioxide layer disposed thereon for forming the well (Fig. 20, para. [0104]-[0105], [0123]). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the nanopore cells of each Foster to include a substrate as taught by Davis in order to yield the predictable result of a biochip with a nanopore.
Claim 13 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 10,809,243 B2 in view of Davis as applied to claim 1 above. Although the claims at issue are not identical, they are not patentably distinct from each other because instant application claim 13 is anticipated by claim 5 of Modified Foster. Claim 5 of Modified Foster is fully encompassed by instant application claim 13.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5-6, and 8 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Davis et al. (US 2015/0153302 A1) (provided in Applicant’s IDS filed on July 21, 2020), as evidenced by Applicant’s specification with respect to claim 6.
Regarding claim 1, Davis teaches a nanopore cell (a biochip comprising a nanopore, Fig. 20, para. [0004], [0039], [0103]), comprising:
a substrate (a semiconductor substrate, Fig. 20, para. [0104]);
a conductive layer disposed in a top portion of the substrate (a conducting layer of aluminum disposed on a top portion of the semiconductor substrate, Fig. 20, para. [0104]);
an electrode layer disposed on the conductive layer (a silver electrode layer disposed on the conducting layer of aluminum, Fig. 20, para. [0121], [0123]);
a dielectric layer disposed on the electrode layer (a silicon dioxide layer treated with a silane layer disposed on the silver electrode layer, Fig. 20, para. [0105], [0129], [0131]-[0132]; Examiner interprets the silicon dioxide layer and the silane coating together to read on the dielectric layer);
a cavity in the dielectric layer (a well is etched in the silicon dioxide layer and the silane layer, Fig. 20, para. [0123], [0129]), the cavity exposing a portion of the electrode layer (the well exposes the silver electrode layer, Fig. 20, para. [0123]); and
a well formed in the cavity (the well, Fig. 20, para. [0123]), the well having a well sidewall formed by the dielectric layer and a well bottom on the exposed portion of the electrode layer (the well has a well sidewall formed by the silicon dioxide layer and the silane layer, and a well bottom on the exposed portion of the silver electrode layer, Fig. 20, para. [0123], [0129]),
wherein a corner between a top surface of the dielectric layer and the well sidewall is characterized by a radius of curvature r, and an angle between the top surface of the dielectric layer and the well sidewall is characterized by an angle θ (Examiner interprets a corner between a top surface of the silane treated silicon dioxide layer and the well sidewall to be characterized by a radius of curvature r, and an angle between the top surface of the silane treated silicon dioxide layer and the well sidewall to be characterized by an angle θ, Fig. 20, see Image 1 below).

    PNG
    media_image1.png
    418
    727
    media_image1.png
    Greyscale

Image 1. Annotated version of Fig. 20 of Davis.
Regarding claim 5, Davis teaches wherein the angle θ is substantially 90˚ (the angle θ is 90˚ as shown in Fig. 20, see Image 1 above).
Regarding claim 6, Davis teaches wherein the angle θ is substantially 90˚ (the angle θ is 90˚ as shown in Fig. 20, see Image 1 above), and the radius of curvature r is less than 3 µm (since the angle θ is 90˚ as shown in Fig. 20, then Examiner interprets the radius of curvature r to be as small as 10 Å, as evidenced by Fig. 9B and para. [0079] of Applicant’s instant US PGPub).
Regarding claim 8, Davis teaches wherein the well bottom is hydrophilic and the well sidewall is hydrophobic (the surface of the silver metal electrode is hydrophilic, Fig. 20, para. [0123], [0185]; the well sidewall is hydrophobic due to the silanization of the silicon dioxide surface, Fig. 20, para. [0016], [0129]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 9-10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Davis as applied to claim 1 above.
Regarding claim 9, Davis teaches wherein the well bottom is hydrophilic (the surface of the silver metal electrode is hydrophilic, Fig. 20, para. [0123], [0185]), and an upper portion of the well sidewall is hydrophobic (the well sidewall is hydrophobic due to the silanization of the silicon dioxide surface, Fig. 20, para. [0016], [0129]). Davis fails to teach wherein a lower portion of the well sidewall is hydrophilic.
Davis teaches another embodiment where the silver electrode layer can sputter onto the lower three fourths of the side walls of the well and thus the silanization may not come all the way down into the well (Fig. 21, para. [0134]). Examiner interprets this embodiment to teach that the lower three fourths (lower portion) of the side walls of the well are covered by the silver electrode layer, and the top one fourth (upper portion) of the side walls of the well are covered by silane, so the lower portion of the well sidewall is hydrophilic due to the silver electrode, and the upper portion of the well sidewall is hydrophobic due to the silanization.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the well of Davis to have the silver electrode sputtered on the lower portion of the well sidewall as taught by another embodiment of Davis in order to yield the predictable result of a hydrophilic silver electrode. Thus, Modified Davis teaches that the lower portion of the well sidewall is hydrophilic due to the silver electrode layer, and the upper portion of the well sidewall is hydrophobic due to the silanization. Additionally, generally, differences in a rearrangement of parts will not support the patentability of subject matter encompassed by the prior art absent persuasive evidence that the particular configuration is significant. MPEP § 2144.04(VI)(C). Therefore, it would have been a matter of choice to arrange the silver electrode such that it covers a lower portion of the well sidewall, which a person of ordinary skill in the art would have found obvious.
Regarding claim 10, Davis teaches wherein the well bottom is hydrophilic (the surface of the silver metal electrode is hydrophilic, Fig. 20, para. [0123], [0185]), and the top surface of the dielectric layer is hydrophobic (the top surface of the silane treated silicon dioxide layer is hydrophobic due to the silanization of the silicon dioxide surface, Fig. 20, para. [0016], [0129]). Davis fails to teach wherein the well sidewall is hydrophilic.
Davis teaches another embodiment where the silver electrode layer can sputter onto the lower three fourths of the side walls of the well (Fig. 21, para. [0134]). Examiner interprets this embodiment to teach that the lower three fourths or more of the side walls of the well are covered by the silver electrode layer, so the well sidewall is hydrophilic due to the silver electrode.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the well of Davis to have the silver electrode sputtered on the well sidewall as taught by another embodiment of Davis in order to yield the predictable result of a hydrophilic silver electrode. Thus, Modified Davis teaches that the well sidewall is hydrophilic due to the silver electrode layer. Additionally, generally, differences in a rearrangement of parts will not support the patentability of subject matter encompassed by the prior art absent persuasive evidence that the particular configuration is significant. MPEP § 2144.04(VI)(C). Therefore, it would have been a matter of choice to arrange the silver electrode such that it covers the lower three fourths or more of the well sidewall, which a person of ordinary skill in the art would have found obvious.
Regarding claim 13, Davis teaches that the silver electrode layer is the bottom surface of the well (Fig. 20, para. [0123]). Davis fails to teach wherein the electrode layer extends to cover a lower portion of the well sidewall.
Davis teaches another embodiment where the silver electrode layer can sputter onto the lower three fourths of the side walls of the well and thus the silanization may not come all the way down into the well (Fig. 21, para. [0134]). Examiner interprets this embodiment to teach that the lower three fourths (lower portion) of the side walls of the well are covered by the silver electrode layer.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the well of Davis to have the silver electrode sputtered on the lower portion of the well sidewall as taught by another embodiment of Davis in order to yield the predictable result of a hydrophilic silver electrode. Thus, Modified Davis teaches that the silver electrode layer extends to cover the lower portion of the well sidewall. Additionally, generally, differences in a rearrangement of parts will not support the patentability of subject matter encompassed by the prior art absent persuasive evidence that the particular configuration is significant. MPEP § 2144.04(VI)(C). Therefore, it would have been a matter of choice to arrange the silver electrode such that it covers a lower portion of the well sidewall, which a person of ordinary skill in the art would have found obvious.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIVIAN A TRAN whose telephone number is (571)272-3232. The examiner can normally be reached Mon - Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/V.T./            Examiner, Art Unit 1794       

/MARIS R KESSEL/            Primary Examiner, Art Unit 1699